DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 6-7, 11-13, 17-25, and 38-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho et al. (U.S. 2007/0211191).

Regarding claim 1, Cho discloses a display device (200, Figs. 3-4; page 3, para [0066]) comprising:

	a bracket (42, Fig. 3-4; page 3, para [0067]) extending along a side of the display panel (such as bottom side of 10, Fig. 4), and comprising a side portion (such as left half portion of 42, Figs. 3-4; page 3, para [0067]) and a supporting portion (42a, Figs. 3-4; page 4, para [0071]), wherein:
an outer side surface (such as outer left half side surface of 42, Figs. 3-4) of the side portion (such as left half portion of 42, Figs. 3-4) is entirely exposed to form an exterior side surface of the display device (outer left half side surface of 42 entirely exposed, Figs. 3-4); the supporting portion (42a, Figs. 3-4) extends inwardly from the side portion (supporting portion 42a extended from the left vertical side portion of 42, Figs. 3-4); and
a front side (upper side of 42a, Fig. 4) of the supporting portion (42a, Fig. 4) faces a portion of the back surface of the display panel (lower surface of 10, Fig. 4);
	a frame (32, Figs. 3-4; page 3, para [0059]) coupled with the bracket (42, Figs. 3-4); and
	a light source (combination of: 21 and 22, Figs. 3-4; page 3, para [0052]) positioned between the display panel (10, Figs. 3-4) and the frame (32, Figs. 3-4),
	wherein the portion of the back surface of the display panel (lower surface of 10, Figs. 3-4) is coupled to the supporting portion of the bracket (lower surface of 10 coupled to the supporting portion 42a of the bracket 42, Figs. 3-4), and


Regarding claim 2, Cho discloses a display device with all the limitations above and further discloses wherein the exterior surface of the side portion (outer surface of left half side portion of 42, Figs. 3-4) is inclined toward a rear of the display device (such as the inclined portion of left half of 42 is inclined toward a rear of the display device 200, Figs. 3-4).  

Regarding claim 6, Cho discloses a display device with all the limitations above and further discloses wherein the side portion (such as left half portion of 42, Figs. 3-4) covers an edge of the display panel (such as bottom left half portion of 42 covers a bottom edge of the display panel 10, Figs. 3-4).
 
Regarding claim 7, Cho discloses a display device with all the limitations above and further discloses wherein a thickness of the side portion (such as a vertical thickness of left half side portion 42, Fig. 3) is greater than a thickness of the display panel (such as a vertical thickness of the display panel 10, Fig. 3).

Regarding claim 11, Cho discloses a display device with all the limitations above and further discloses wherein the supporting portion (42a, Fig. 4) is configured to comprise a first step portion (step portion of 42a, Figs. 3-4) formed between a first front surface of the supporting 

Regarding claim 12, Cho discloses a display device with all the limitations above and further discloses wherein the first front surface (upper horizontal portion of 42a, Figs. 3-4) is directly recessed from a surface of the bracket that is externally exposed (such as upper horizontal portion of 42a recessed from bottom outer surface portion of 42, Figs. 3-4).

Regarding claim 13, Cho discloses a display device with all the limitations above and further discloses wherein the first front surface (upper horizontal portion of 42a, Figs. 3-4) is positioned further laterally outward than the second front surface (such as upper horizontal portion of 42a is positioned further laterally outward away from the vertical left side portion of 42 than the lower horizontal portion of 42a, Figs. 3-4) and further rearward than the display panel (such as upper horizontal portion of 42a is positioned further rearward than the display panel 10, Figs. 3-4).

Regarding claim 17, Cho discloses a display device with all the limitations above and further discloses:
	a back cover (33, Fig. 4; page 3, para [0064]) at a rear of the frame (bottom recessed portion of 42a, Fig. 4),


Regarding claim 18, Cho discloses a display device with all the limitations above and further discloses wherein a portion of a front surface of the bracket (such as upper surface of bottom horizontal portion of the bracket 42, Fig. 3) is positioned in front of an edge of the display panel (such as bottom edge the display panel 10, Fig. 3).

Regarding claim 19, Cho discloses a display device with all the limitations above and further discloses wherein the frame (32, Figs. 3-4) comprises a rectangular plate (such as bottom horizontal rectangular plate of 32, Fig. 4),
	wherein the bracket (42, Figs. 3-4) is positioned along three sides of the frame (bracket 42 positioned on a left, a bottom, and a right side of the frame 32, Fig. 4), and
wherein the display device (200, Figs. 3-4) further comprises a bottom cover (33, Fig. 4) positioned along a remaining fourth side of the frame (bottom cover 33 positioned along remaining upper side of the frame 32, Fig. 4) and coupled with the bracket (bottom cover 33 coupled to bracket 42, Fig. 4).

Regarding claim, 20, Cho discloses a display device with all the limitations above and further discloses:
	a signal line (signal line of 14, Fig. 4; page 3, para [0064]) electrically connected to the display panel (10, Fig. 4) at one side of the display panel (such as left side of the display panel 

Regarding claim 21, Cho discloses a display device with all the limitations above and further discloses wherein the signal line (signal line of 14, Fig. 4) passes into the bottom cover (signal line of 14 is passes into a left recessed portion of the bottom cover 33, Fig. 4).

Regarding claim 22, Cho discloses a display device with all the limitations above and further discloses wherein the light source (combination of: 21 and 22, Fig. 4) is coupled to the frame (32, Fig. 4).

Regarding claim 23, Cho discloses a display device with all the limitations above and further discloses:
	a light guide plate (22, Fig. 4; page 3, para [0052]) between the display panel (10, Fig. 4) and the frame (32, Fig. 4); and
	a reflector (24, Fig. 4; page 3, para [0052]) between the light guide plate (22, Fig. 4) and the frame (32, Fig. 4),
	wherein the light source (such as 21, Fig. 4) is positioned adjacent to a side of the light guide plate (22, Fig. 4).



Regarding claim 25, Cho discloses a display device with all the limitations above and further discloses wherein the bracket (42, Figs. 3-4) further comprises a receiving groove (such as recessed portion of 42a, Fig. 4) wherein the light source (such as 21, Fig. 4) is fixed at the receiving groove.

Regarding claim 38, Cho discloses a display device with all the limitations above and further discloses wherein a lateral edge of the display panel (left vertical edge of 10, Figs. 3-4) is positioned directly in front of the first front surface (such as left vertical edge of 10 is positioned laterally to the left in front of the upper horizontal portion of 42a, Figs. 3-4).

Regarding claim 39, Cho discloses a display device with all the limitations above and further discloses wherein the lateral edge of the display panel (left vertical edge of 10, Figs. 3-4) is positioned adjacent to the surface of the bracket that is externally exposed (left vertical edge of display panel 10 is positioned adjacent to the outer left half side surface of 42 entirely exposed, Figs. 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (U.S. 2007/0211191) in view of Choi (U.S. 2008/0298001).



Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to configure the exterior surface (Cho: outer left half side surface of 42 entirely exposed, Figs. 3-4) of the side portion of the bracket (Cho: such as left half portion of bracket 42, Figs. 3-4) to have the convexly curved shape (Choi: convexly curved shape of bracket 14, Fig. 12) of Choi in order to obtain the benefits of providing a bracket (Cho: 42, Figs. 3-4; Choi: 14, Fig. 12) that does not have sharp corners as evidenced by Choi (convexly curved shape of bracket 14, Fig. 12).

Claims 8, 10, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (U.S. 2007/0211191).



Regarding claim 10, Cho discloses a display device with all the limitations above and further discloses wherein a spacing (such as gap between 10 and 42a, Fig. 4) is provided between the display panel (10, Fig. 4) and the front surface of the supporting portion (front surface of 42a, Fig. 4) but does not expressly disclose that an adhesive is provided in the spacing to fix the bracket (42, Figs. 3-4) to the display panel (10, Figs. 3-4).  However, Examiner notes that the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the invention that an adhesive member can be used to couple individual component parts of a display device to each other in order to assemble the display 

Regarding claim 40, Cho discloses a display device with all the limitations of claim 11 above but does not expressly disclose wherein an adhesive is positioned in the space (such as gap between 10 and 42a, Fig. 4) to attach the back surface of the display panel (10, Fig. 4) to the second front surface of the supporting portion (lower horizontal portion of 42a, Figs. 3-4)  However, Examiner notes that the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the invention that an adhesive member can be used to couple individual component parts of a display device to each other in order to assemble the display device is now being considered as admitted prior art.  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide an adhesive to the display device (200, Figs. 3-4) of Cho such that the adhesive is positioned in the space (such as gap between 10 and lower horizontal portion of 42a, Fig. 4) to attach the back surface of the display panel (10, Figs. 3-4) to the second front surface (lower horizontal portion of 42a, Figs. 3-4) in order to obtain the benefits of assembling individual component parts of the display device to each other as is well known in the art.

Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (U.S. 2007/0211191) as applied to claim 11 above and further in view of Katsuda et al. (U.S. 2005/0151894).

Regarding claim 14, Cho discloses a display device with all the limitations above and further discloses wherein the bracket (42, Figs. 3-4) includes a space (such as space between 41 and 42a, Fig. 4) at a rear surface of the bracket (on horizontal surface portion of 42a of the bracket 42, Figs. 3-4), but does not expressly disclose that the frame (32, Figs. 3-4) is fastened with the bracket (42, Figs. 3-4) in conjunction with the space (space between 41 and 42a, Fig. 4).  However, Katsuda discloses a display device (20, Fig. 1; page 6, para [0123]) comprising a bracket (combination of: 31 and 48, Fig. 5A; page 8, para [0154]) that includes a space (such as space between 48 and 31, Fig. 5A) on a rear surface of the bracket (on horizontal surface portion of 31, Fig. 5A), and a frame (50, Fig. 5A; page 8, para [0154]) that is fastened with the bracket (frame 50 fastened with screw B4 to the bracket portion 31 in conjunction with the space between 48 and 31, Fig. 5A; page 8, para [0154]) in order to fix the frame (50, Fig. 5A) to the bracket (combination of: 31 and 48, Fig. 5A; page 8, para [0154]).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the display device (Cho: 200, Figs. 3-4) of Cho with the screw (Katsuda: B4, Fig. 5A) of Katsuda such that the frame (Cho: 32, Figs. 3-4) of Cho is fastened with the bracket (Cho: 42, Figs. 3-4) in conjunction with the space (Cho: space between 41 and 42a, Fig. 4) in order to obtain the benefits of securely fixing the frame (Cho: 32, Fig. 4) to the bracket (Cho: 42, 

Regarding claim 15, Cho as modified by Katsuda discloses a display device with all the limitations above and further discloses wherein a fastener (Katsuda: screw B4, Fig. 5A; page 8, para [0154]) is inserted into the space (Cho: space between 41 and 42a, Fig. 4; Katsuda: space between 48 and 31, Fig. 5A) to fasten the frame (Cho: 32, Fig. 4) to the bracket (Cho: 42, Fig. 4).

Regarding claim 16, Cho as modified by Katsuda discloses a display device with all the limitations above and further discloses wherein the fastener (Katsuda: screw B4, Fig. 5A) is a screw (Katsuda: page 8, para [0154]).

Allowable Subject Matter
Claims 9 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 9 (having all the combination of features including wherein the bracket further includes a first part along a first short side of the display panel, a second part bent from the first part of the bracket along a first long side of the display panel and a third part bent from the second part of the bracket along a second short side of the display panel opposite the first short side of the display panel, and .
Claims 27-30 and 32-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 27 having all the combination of features as recited in the claim.  Claims 28-30 and 32-37 are allowable as being dependent on claim 27.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.  Examiner notes that Cho discloses all the recited limitations as presented in the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871